Exhibit 10.1
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
     This Change of Control Agreement (the “Agreement”), dated as of August 8,
2011 (the “Effective Date”), is made by and between Avanir Pharmaceuticals,
Inc., a Delaware corporation having its principal offices at 20 Enterprise,
Suite 200, Aliso Viejo, California (the “Company”) and Christine Ocampo
(“Employee”).
RECITALS
     A. It is expected that other entities or individuals may, from time to
time, consider the possibility of acquiring the Company in a transaction that
will result in a Change of Control (defined below), with or without the approval
of the Company’s Board of Directors. The Board of Directors recognizes that such
consideration may cause Employee to consider alternative employment
opportunities. Accordingly, the Board of Directors has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control.
     B. The Company’s Board of Directors believes it is in the best interests of
the Company and its shareholders to enter into this Agreement to provide
incentives to Employee to continue in the service of the Company in the event of
a Change of Control.
     C. The Board of Directors further believes that it is necessary to provide
Employee with certain benefits upon termination of Employee’s employment in
connection with a Change of Control, which benefits are intended to provide
Employee with financial security and provide sufficient income and encouragement
to Employee to remain employed by the Company, notwithstanding the possibility
of a Change of Control.
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and in consideration of the continuing employment
of Employee by the Company, the parties hereto agree as follows:
1. Definitions.
     1.1 “Awards” means Employee’s outstanding stock options, restricted stock
awards, restricted stock units, stock appreciation rights and other equity-based
awards granted under the Company Equity Plans, in each case that remain
outstanding immediately following a Change of Control.
     1.2 “Base Salary” means Employee’s gross monthly salary on the date of
calculation, excluding bonus and other incentive compensation.
     1.3 “Cause” shall, if applicable, have the meaning set forth in the
definitive written employment agreement between Employee and the Company (the
“Employment Agreement”); provided, however, that if there is no Employment
Agreement, or if the Employment Agreement does not define what shall constitute
a termination for “cause” (or a substantially similar term),

 



--------------------------------------------------------------------------------



 



then “Cause” for purposes of this Agreement shall mean: (i) Employee’s material
breach of this Agreement or any confidentiality agreement between the Company
and Employee; (ii) Employee’s failure or refusal to comply with the Company’s
Employee Manual, the Company’s Code of Business Conduct and Ethics, or other
policies or procedures established by the Company (iii) Employee’s appropriation
(or attempted appropriation) of a material business opportunity of the Company,
including attempting to secure or securing any personal profit in connection
with any transaction entered into on behalf of the Company; (iv) Employee’s
misappropriation (or attempted misappropriation) of any of the Company’s funds
or material property; (v) Employee’s conviction of, or the entering of a guilty
plea or plea of no contest with respect to a felony, the equivalent thereof, or
any other crime with respect to which imprisonment is a possible punishment;
(vi) Employee’s willful misconduct or incompetence; (vii) Employee’s physical or
mental disability or other inability to perform the essential functions of her
position, with or without reasonable accommodation; or (viii) Employee’s death.
     1.4 “CCC” means the California Code of Civil Procedure.
     1.5 A “Change of Control” shall have occurred if, and only if:
          (a) any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity or person, or any syndicate
or group deemed to be a person under Section 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”) is or becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company; or
          (b) if those individuals who constituted the Board at the Effective
Date cease to constitute a majority of the Board as a result of, or in
connection with, a proxy solicitation made by a third party pursuant to
Regulation 14A under the Securities Exchange Act of 1934; or
          (c) there occurs a reorganization, merger, consolidation or other
corporate transaction involving the Company (“Transaction”), in each case, with
respect to which the stockholders of the Company immediately prior to such
Transaction do not, immediately after the Transaction, own more than 50% of the
combined voting power of the Company’s then outstanding securities entitled to
vote in the election of directors of the Company or of the securities of any
other corporation resulting from such Transaction; or
          (d) all or substantially all of the assets of the Company are sold,
liquidated or distributed, other than in connection with a bankruptcy,
insolvency or other similar proceeding, or an assignment for the benefit of
creditors.
     1.6 A “Change of Control Termination” shall have occurred if Employee’s
employment by the Company, or any of its subsidiaries or affiliates, is
terminated without Cause or Employee resigns in a Resignation for Good Reason,
in either case within 12 months following the effective date of a Change of
Control.
     1.7 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985.

2



--------------------------------------------------------------------------------



 



     1.8 “Code” means the Internal Revenue Code of 1986, as amended.
     1.9 “Company Equity Plans” means the Company’s 1994 Stock Option Plan, 1998
Stock Option Plan, 2000 Stock Option Plan, 2003 Equity Incentive Plan and 2005
Equity Incentive Plan, each as may be amended from time to time, and any stock
option agreements, award notices, stock purchase agreements or other agreements
or instruments executed and delivered pursuant thereto.
     1.10 “Release” means a general release, in the form attached hereto as
Exhibit A, by Employee of all claims against the Company and its affiliates as
of the date of the Change of Control Termination.
     1.11 “Resignation for Good Reason” means a resignation based on any of the
following events, each of which shall constitute “Good Reason,” subject to the
notice and cure provisions set forth below:
          (a) a material diminution in Employee’s authority, duties, or
responsibilities;
          (b) a material diminution in Employee’s Base Salary;
          (c) a material change in geographic location at which the Employee
must perform the services; or
          (d) any other action or inaction that constitutes a material breach of
the terms of an applicable employment agreement.
     To constitute a Resignation for Good Reason: (i) Employee must provide
written notice to the Company within 90 days of the initial existence of the
event constituting Good Reason, (ii) Employee may not terminate his or her
employment unless the Company fails to remedy the event constituting Good Reason
within 30 days after such notice has been deemed given pursuant to this
Agreement, and (iii) Employee must terminate employment with the Company no
later than 30 days after the end of the 30-day period in which the Company fails
to remedy the event constituting Good Reason.
     1.12 “Severance Payment” means severance pay in an amount equal to
18 months of Base Salary, plus an amount equal to the greater of (A) the
aggregate bonus payment(s) received by Employee in the Company’s preceding
fiscal year or (B) the target bonus amount, such payments to be paid in
accordance with the terms in Section 2.1(b) below. Notwithstanding the
foregoing, if the tenure of Employee’s employment with the Company at the time
of termination is less than one year, then the bonus amount calculated under
this Section 1.11 shall be pro rated for the partial year of service.
     1.13 “Severance Period” means the 12-month period following a Change of
Control Termination.

3



--------------------------------------------------------------------------------



 



2. Change of Control Termination.
     2.1 Payment upon Change of Control Termination. Subject to Sections 2.2 and
2.3, in the event of a Change of Control Termination:
          (a) The Company shall promptly pay Employee all accrued but unpaid
Base Salary and all accrued but unused vacation time, each through the date of
termination; and
          (b) The Company shall pay Employee the Severance Payment after the
date of termination, which Severance Payment shall be payable in one lump-sum
payment on the first payroll date that is 30 days after the date of such
termination. Anything in this Agreement to the contrary notwithstanding, if at
the time of Employee’s separation from service, Employee is determined by the
Company to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that Employee becomes
entitled to under this Agreement would be considered deferred compensation
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earlier of
(1) six months and one day after Employee’s separation from service, or
(2) Employee’s death. The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code. The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party; and
          (c) Employee may elect to continue insurance coverage as afforded to
Employee according to COBRA at no cost to the Employee during the Severance
Period. Nothing in this Agreement will extend Employee’s COBRA period beyond the
period allowed under COBRA, nor is Company assuming any responsibility for
Employee’s election to continue coverage; and
          (d) The vesting of all Awards shall accelerate in full and all rights
of repurchase of Award shares shall immediately lapse.
     2.2 Employee Release. In consideration for the benefits set forth above in
Sections 2.1(b), 2.1(c) and 2.1(d), following a Change of Control Termination,
Employee shall execute and deliver the Release no later than 10 days after
termination of employment. The Company shall have no obligation to pay or grant
the benefits set forth in Sections 2.1(b), 2.1(c) and 2.1(d) if Employee does
not execute and deliver the Release, or if Employee subsequently revokes, or
attempts in writing to revoke, any portion of the Release.
     2.3 Other Benefits. In the event that the Employment Agreement provides for
specific benefits upon a Change of Control and/or a Change of Control
Termination that are materially more favorable to Employee than like benefits
set forth herein, then Employee shall be entitled to those benefits set forth in
the Employment Agreement in lieu of the lesser like benefits set forth herein.

4



--------------------------------------------------------------------------------



 



3. Excise Tax Cutback.
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Company to or for
the benefit of Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:
          (i) If the Payments, reduced by the sum of (1) the Excise Tax (as
defined below) and (2) the total of the federal, state, and local income and
employment taxes payable by Employee on the amount of the Payments that are in
excess of the Threshold Amount (as defined below), are greater than or equal to
the Threshold Amount, then Employee shall be entitled to the full benefits
payable under this Agreement.
          (ii) If the Threshold Amount is less than (x) the Payments, but
greater than (y) the Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the federal, state, and local income and employment taxes on
the amount of the Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Payments shall not exceed the Threshold
Amount. In such event, the payments shall be reduced in the following order: (1)
cash payments not subject to Section 409A of the Code; (2) cash payments subject
to Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits. To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order. The determination of the reduction shall be made by
a nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the date of termination of service,
if applicable, or at such earlier time as is reasonably requested by the Company
or the Executive. For purposes of this determination, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the date of termination of service, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.
          (b) For the purposes of this Section 3, “Threshold Amount” shall mean
three times Employee’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder, less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by Employee with respect to such excise
tax.
4. Dispute Resolution Procedures. Any dispute or claim arising out of this
Agreement shall be subject to final and binding arbitration. The arbitration
will be conducted by one arbitrator

5



--------------------------------------------------------------------------------



 



who is a member of the American Arbitration Association (AAA) or of the Judicial
Arbitration and Mediation Services (JAMS). The arbitration shall be held in
Orange County, California. The arbitrator shall have all authority to determine
the arbitrability of any claim and enter a final and binding judgment at the
conclusion of any proceedings in respect of the arbitration. Notwithstanding any
rule of AAA or JAMS to the contrary, the provisions of Title 9 of Part 3 of the
CCC including Section 1283.05, and successor statutes, permitting expanded
discovery proceedings shall be applicable to all disputes that are arbitrated
under this paragraph. The arbitrator shall have all power and authority to enter
orders relating to such discovery as are allowed under the CCC. The party
prevailing in the resolution of any such claim will be entitled, in addition to
such other relief as may be granted, to an award of all fees and costs incurred
in pursuit of the claim (including reasonable attorneys’ fees) without regard to
any statute, schedule, or rule of court purported to restrict such award.
5. At-Will Employment. Notwithstanding anything to the contrary herein, Employee
reaffirms that Employee’s employment relationship with the Company is at-will,
terminable at any time and for any reason by either the Company or Employee.
While certain paragraphs of this Agreement describe events that could occur at a
particular time in the future, nothing in this Agreement may be construed as a
guarantee of employment of any length.
6. General Provisions.
     6.1 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without regard to
conflict-of-law principles.
     6.2 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns.
Employee may not assign, pledge or encumber her interest in this Agreement or
any part thereof, provided, however, that the provisions of this Agreement shall
inure to the benefit of, and be binding upon Employee’s estate.
     6.3 No Waiver of Breach. If either party should waive any breach of any
provisions of this Agreement, he or it shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement. The rights granted the parties are cumulative, and the election
of one will not constitute a waiver of such party’s right to assert all other
legal and equitable remedies available under the circumstances.
     6.4 Severability. The provisions of this Agreement are severable, and if
any provision will be held to be invalid or otherwise unenforceable, in whole or
in part, the remainder of the provisions, or enforceable parts of this
Agreement, will not be affected.
     6.5 Entire Agreement; Amendment. This Agreement, including Exhibit A,
constitutes the entire agreement of the parties with respect to the subject
matter of this Agreement, and supersedes all prior and contemporaneous
negotiations, agreements and understandings between the parties, oral or
written, except those provisions of the Employment Agreement expressly referred
to herein. This Agreement may be amended or supplemented only by writing signed
by both of the parties hereto.

6



--------------------------------------------------------------------------------



 



     6.6 Modification; Waivers. No modification, termination or attempted waiver
of this Agreement will be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.
     6.7 Duplicate Counterparts. This Agreement may be executed in duplicate
counterparts; each of, which shall be deemed an original; provided, however,
such counterparts shall together constitute only one instrument.
     6.8 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender.
     6.9 No Mitigation. No payment to which Employee is entitled pursuant to
Section 2.1 hereof shall be reduced by reason of compensation or other income
received by her for services rendered after termination of her employment with
the Company.
     6.10 Withholding of Taxes. The Company shall withhold appropriate federal,
state, local (and foreign, if applicable) income and employment taxes from any
payments hereunder.
     6.11 Drafting Ambiguities; Representation by Counsel. Each party to this
Agreement and its counsel have reviewed and revised this Agreement and the
Release. The rule of construction that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement, the Release or any of the amendments to this Agreement.
     6.12 Prior Agreement. This Agreement amends and restates that certain
Change of Control Agreement, dated December 31, 2008, by and between the Company
and Employee.

7



--------------------------------------------------------------------------------



 



     In witness whereof, this Change of Control Agreement has been executed as
of the date first set forth above.

            AVANIR Pharmaceuticals, Inc.
      By:   /s/ Keith Katkin         Keith Katkin        President & Chief
Executive Officer   

            Employee
      /s/ Christine Ocampo       (Signature)            Christine Ocampo      
(Print Name)         

8



--------------------------------------------------------------------------------



 



         

EXHIBIT A

GENERAL RELEASE
     This General Release (“Release”) is entered into effective as of __________
__, 200_, (the “Effective Date”) by and between Avanir Pharmaceuticals, Inc., a
Delaware corporation, having its principal offices at 101 Enterprise, Suite 300,
Aliso Viejo, CA 92656 (the “Company”) and ______________, an individual residing
at ______________ (“Employee”) with reference to the following facts:
RECITALS
     A. The parties hereto entered into a Change of Control Agreement dated
_________ __, 200_ (“Agreement”), by which the parties agreed that in certain
circumstances Employee would become eligible for severance payments following a
termination of service in connection with a Change of Control and the
reimbursement of certain insurance premiums in exchange for Employee’s release
of the Company from all claims which Employee may have against the Company.
     B. The parties desire to dispose of, fully and completely, all claims that
Employee may have against the Company in the manner set forth in this Release.
AGREEMENT
     1. Release. Employee, for himself/herself and his/her heirs, successors and
assigns, fully releases, and discharges Company, its officers, directors,
employees, shareholders, attorneys, accountants, other professionals, insurers
and agents (collectively “Agents”), and all entities related to each such party,
including, but not limited to, heirs, executors, administrators, personal
representatives, assigns, parent, subsidiary and sister corporations,
affiliates, partners and co-venturers (collectively “Related Entities”), from
all rights, claims, demands, actions, causes of action, liabilities and
obligations of every kind, nature and description whatsoever, Employee now has,
owns or holds or has at anytime had, owned or held or may have against the
Company, Agents or Related Entities from any source whatsoever, whether or not
arising from or related to the facts recited in this Release. Employee
specifically releases and waives any and all claims arising under any express or
implied contract, rules, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
and the Age Discrimination in Employment Act, as amended (“ADEA”).
     2. Section 1542 Waiver. This Release is intended as a full and complete
release and discharge of any and all claims that Employee may have against the
Company, Agents or Related Entities. In making this release, Employee intends to
release the Company, Agents and Related Entities from liability of any nature
whatsoever for any claim of damages or injury or for equitable or declaratory
relief of any kind, whether the claim, or any facts on which such claim might be
based, is known or unknown to Employee. Employee expressly waives all rights
under §1542 of the Civil Code of the State of California, which Employee
understands provides as follows:

 



--------------------------------------------------------------------------------



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     Employee acknowledges that he may discover facts different from or in
addition to those that he now believes to be true with respect to this Release.
Employee agrees that this Release shall remain effective notwithstanding the
discovery of any different or additional facts.
     3. Waiver of Certain Claims. Employee acknowledges that he has been advised
in writing of her right to consult with an attorney prior to executing the
waivers set out in this Release, and that he has been given a 21-day period in
which to consider entering into the release of ADEA claims, if any. In addition,
Employee acknowledges that he has been informed that he may revoke a signed
waiver of the ADEA claims for up to 7 days after executing this Release.
     4. No Undue Influence. This Release is executed voluntarily and without any
duress or undue influence. Employee acknowledges he has read this Release and
executed it with full and free consent. No provision of this Release shall be
construed against any party by virtue of the fact that such party or its counsel
drafted such provision or the entirety of this Release.
     5. Governing Law. This Release is made and entered into in the State of
California and accordingly the rights and obligations of the parties hereunder
shall in all respects be construed, interpreted, enforced and governed in
accordance with the laws of the State of California as applied to contracts
entered into by and between residents of California to be wholly performed
within California.
     6. Severability. If any provision of this Release is held to be invalid,
void or unenforceable, the balance of the provisions of this Release shall,
nevertheless, remain in full force and effect and shall in no way be affected,
impaired or invalidated.
     7. Counterparts. This Release may be executed simultaneously in one or more
counterparts, each of, which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Release may be
executed by facsimile, with originals to follow by overnight courier.
     8. Dispute Resolution Proceedings. Any dispute or claim arising out of this
Release shall be subject to final and binding arbitration. The arbitration will
be conducted by one arbitrator who is a member of the American Arbitration
Association (AAA) or of the Judicial Arbitration and Mediation Services
(JAMS) and will be governed by the Model Employment Arbitration rules of AAA.
The arbitration shall be held in Orange County, California. The arbitrator shall
have all authority to determine the arbitrability of any claim and enter a final
and binding judgment at the conclusion of any proceedings in respect of the
arbitration. Any final judgment only may be appealed on the grounds of improper
bias or improper conduct of the arbitrator. Notwithstanding any rule of AAA or
JAMS to the contrary, the provisions of Title 9 of Part 3 of the California Code
of Civil Procedure (the “CCC”) including Section 1283.05, and successor
statutes, permitting expanded discovery proceedings shall be applicable to all
disputes

 



--------------------------------------------------------------------------------



 



that are arbitrated under this paragraph. The arbitrator shall have all power
and authority to enter orders relating to such discovery as are allowed under
the CCC. The party prevailing in the resolution of any such claim will be
entitled, in addition to such other relief as may be granted, to an award of all
fees and costs incurred in pursuit of the claim (including reasonable attorneys’
fees) without regard to any statute, schedule, or rule of court purported to
restrict such award.
     9. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous negotiations, agreements and understandings between
the parties, oral or written.
     10. Modification; Waivers. No modification, termination or attempted waiver
of this Agreement will be valid unless in writing, signed by the party against
whom such modification, termination or waiver is sought to be enforced.
     11. Amendment. This Agreement may be amended or supplemented only by
writing signed by Employee and the Company.

                 
Dated:
               
 
 
 
     
 
Employee Name    

 